Citation Nr: 0704032	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  04-11 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.

2.  Entitlement to service connection for hypertension, 
including as secondary to PTSD.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).

4.  Whether the effective date for service connection for 
PTSD was clear and unmistakable error (CUE).

5.  Entitlement to an earlier effective date than June 3, 
2004, for the 40 percent evaluation of chronic prostatitis.




REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 through June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In her February 2005 statement, the veteran's representative 
raised the issues of an earlier effective date for the 
initial award of service connection for prostatitis, and an 
earlier effective date for the initial award of service 
connection for tinea versicolor.  In August 2005, the RO 
issued a rating decision that, among other things, deferred 
both of these effective date issues.  Following that rating 
decision, the veteran filed a notice of disagreement, which 
was followed by a March 2006 Statement of the Case (SOC) on 
the effective date issues.  Both the rating decision and the 
SOC were premature as to these two issues, because no rating 
decision has been issued by the RO.  The issues of 
entitlement to an earlier effective date for the initial 
awards of service connection for both prostatitis and tinea 
versicolor are REFERRED to the RO for appropriate action, 
including a rating decision.
During the October 2006 hearing before the undersigned judge, 
the veteran and his representative withdrew the following 
issues on the record:  entitlement to increased ratings for 
impotency, tinea versicolor, bilateral hearing loss, and 
tinnitus, as well as entitlement to earlier effective dates 
for impotency and for special monthly compensation based upon 
the loss of use of a creative organ.  These issues will not 
be addressed by the Board and are considered to be properly 
withdrawn in accord with 38 C.F.R. § 20.204.  

The veteran's claims are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The veteran is seeking service connection for hypertension, 
including as secondary to his service-connected PTSD, as well 
as an earlier effective date for his PTSD due to clear and 
unmistakable error in the initial rating decision, and an 
earlier effective date for his 40 percent rating for chronic 
prostatitis.  He is also seeking an increased rating for PTSD 
as well as TDIU.  These claims are not ready for final 
adjudication at this time.

Under 38 C.F.R. § 3.159(b), VA has a duty to notify the 
veteran of any information and medical or lay evidence that 
is necessary to establish his claim.  At no time during the 
course of this appeal has VA notified the veteran of the 
evidence necessary to establish an earlier effective date.  
The February 2004 letter notified the veteran of how to 
establish an increased rating for PTSD, but not how to 
establish an earlier effective date, not what evidence VA 
would provide or what evidence the veteran must provide.  
Such notice is required by 38 C.F.R. § 3.159(b).  And, the VA 
in no way met its duty to notify the veteran regarding his 
prostatitis effective date claim. There is no evidence in the 
claims folder that a notice letter has gone to the veteran 
for this claim.  VA's duty to notify the veteran is also 
deficient as to his service connection for hypertension 
claim.  While the May 2005 letter to the veteran notified him 
of the evidence necessary to establish direct service 
connection, at no time has the veteran been notified of the 
evidence necessary to establish service connection on a 
secondary basis.  Because the veteran is claiming that his 
hypertension is related to his service-connected PTSD, such 
notice is required.  As such, a remand is necessary.

When examined by VA in April 2003, the veteran reported 
ongoing treatment with a psychiatrist in Ada, Oklahoma.  This 
information is not of record and must be associated with the 
claims folder.  Recent VA records show that the veteran was 
seen several times in the VA Ambulatory Mental Health Clinic 
in April 2006.  He was treated for symptoms of depression and 
these records indicate there may be a change in his mental 
health status.  A VA examination is necessary to properly 
evaluate his PTSD and TDIU claims. 

VA also has a duty to assist the veteran under 38 C.F.R. 
§ 3.159(c).  In particular, 38 C.F.R. § 3.159(c)(2) requires 
VA to make as many requests as are necessary to obtain 
relevant records from a Federal department or agency, 
including records from VA medical facilities.  Throughout the 
course of this appeal the veteran has requested records from 
the VA Medical Center in Oklahoma City, Oklahoma, dating back 
to 1970.  A VA form 21-4142 submitted in May 2004 shows that 
the veteran claims that he treated at this facility for PTSD 
and hypertension from 1970, immediately following service.  
The veteran has repeatedly requested these records from the 
RO, and claims to have requested them directly from the 
hospital.  See October 2006 hearing transcript.  To date, the 
VA treatment records in the claims folder go back as far as 
1986, but nothing prior.  There is no evidence in the claims 
folder that the VA Medical Center has informed the RO that 
the records do not exist.  In fact, it is unclear exactly 
when and if the RO requested these records and it is unclear 
what the response was.  A remand is required so that VA can 
uphold its duty to assist the veteran to obtain all relevant 
treatment records, including those from any VA treatment 
facility from the date of the veteran's discharge through 
1986.



Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran with regard to all 
claims, including providing notice of the 
evidence necessary to establish an earlier 
effective date for both PTSD and 
prostatitis, and the evidence necessary to 
establish service connection for 
hypertension as secondary to the veteran's 
service-connected PTSD.  

Provide the veteran notice compliant with 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 
3.159(b), and consistent with the Court's 
ruling in Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 ( 2006).   This notice will 
inform the veteran that the adjudication of 
his disagreement with the initial award of 
service connection for PTSD.

2. Ask the veteran to authorize the release 
of treatment records from the psychiatrist 
in Ada, Oklahoma as referenced in the VA 
examination report of April 2003, and 
obtain these records.  

3.  Request that copies of all VA clinical 
documentation pertaining to the veteran's 
treatment after April 2006, not already of 
record, be forwarded for incorporation into 
the claims file.  

4.  Ensure that VA has met its duty to 
assist the veteran to collect all relevant 
medical records regarding all open claims, 
including any and all relevant treatment 
records from VA treatment facilities dating 
from the veteran's discharge through and 
including 1986.  All efforts to obtain 
these records and all responses, including 
copies of negative responses and copies of 
any records obtained, should be associated 
with the claims folder.

5.  Schedule the veteran for a 
comprehensive VA psychiatric examination to 
determine the current severity of his 
service-connected PTSD.  It is imperative 
that the veteran's examiner review the 
evidence in the claims folder, and 
acknowledge this review in his or her 
report.  The examination report should 
reflect consideration of the veteran's 
documented, relevant medical history.  All 
appropriate tests and studies should be 
conducted, and all clinical findings should 
be reported in detail.  

Following a review of the veteran's medical 
records and history, the examiner should 
discuss all relevant medical 
evidence/findings regarding the service-
connected PTSD, as opposed to any 
nonservice-connected disorders.  If it is 
impossible to separate the symptomatology 
of the service-connected PTSD from any 
other nonservice-connected disorders, the 
examiner should so indicate in the 
examination report.  In addition, the 
examiner must proffer an opinion as to the 
specific extent and severity of the 
appellant's disability.  In this regard, 
the examiner should further address the 
extent of any social and occupational 
impairment attributable to the PTSD.  The 
examiner should also utilize the diagnostic 
criteria set forth in DSM-IV and assign a 
Global Assessment of Functioning (GAF) 
score consistent with DSM-IV.  An 
explanation of the GAF score assigned, and 
the rationale for all opinions expressed by 
the examiner should be clearly explained.

Moreover, upon examination of the veteran, 
the examiner should render an opinion as to 
the effect that the service-connected 
disabilities have on his earning capacity 
and employability.  Since the examination 
is to be conducted for compensation rather 
than for treatment purposes, the medical 
specialist should be advised to address the 
social and industrial impairment of the 
appellant's service-connected PTSD, in 
correlation with the applicable diagnostic 
criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The medical 
specialist must address the degree of 
severity and medical findings that 
specifically correspond to the criteria 
listed in the Rating Schedule for PTSD 
(Diagnostic Code 9411).  

6.  In addition to the PTSD examination 
requested above, provide a VA general 
medical examination and a VA social and 
industrial survey to the veteran to evaluate 
the effect of his service-connected 
disabilities on his employability.  In 
addition to PTSD, the veteran is service-
connected for chronic prostatitis, tinea 
versicolor, tinnitus, bilateral hearing 
loss, and impotency associated with chronic 
prostatitis.  

The claims folder should be made available 
to the examiner(s) for review before the 
examination(s).  The examiner(s) must verify 
in the examination report(s) that the claims 
folder has been reviewed.

With regard to the general medical 
examination, in addition to completing all 
relevant inquiries on the examination 
worksheet, the examiner is requested to 
offer an opinion as to the effect of the 
veteran's service-connected chronic 
prostatitis, tinea versicolor, tinnitus, 
bilateral hearing loss, and impotency 
associated with chronic prostatitis on 
activities generally required in an 
employment situation.  The examiner should 
note what factors and objective findings 
support that opinion.  (The Board is 
interested in the limitations imposed by the 
veteran's service-connected disabilities 
without regard to limitations imposed by 
other disabilities.)

7.  Readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



